0 © YD HW B&B WY NY &

Ny bp DN NO NO WH HD HNO VN | | KF Ff FF YF PF FEF ES
oo NN UO BP WY NHN KY DOD CO BH HN DH A he WY YY KK &S

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 1 of 10

James C. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF CALIFORNIA

DORIS A. KAELIN, as trustee for the estate ) Case Number: 4:18-cv-01044-HSG-JCS
of TECHSHOP, INC., )
) TECHSHOP’S REPY RE: MOTION FOR
Plaintiff, ) ATTORNEY’S FEES AND COSTS
)
vs. ) Hearing Date: November 7, 2019, 2:00pm
} Judge: Hon. Haywood S. Gilliam, Jr.
DAN RASURE, et al. )
)
Defendants. )

 

 

 

Plaintiff Doris A. Kalein, as trustee for the estate of TechShop, Inc. (hereinafter,
“TechShop”), after a jury trial with a verdict in its favor, files this reply in support of its motion
for attorney’s fees and costs.

DISCUSSION
I. TechShop Was the “Prevailing Party”

The issue of whether TechShop was the “prevailing party” has been addressed in several
briefs. Suffice it to say, even if TechShop had brought no claims, TechShop would still be the
“prevailing party” because TechShop defeated Defendants’ invalidity claims. See Dkt. #42 at
422-41. That resulted in a judicially sanctioned material alteration of the relationship between
the parties. Further, of course, TechShop brought its own claims, on which it was victorious, and

judgment was entered in TechShop’s favor.

Page 1

 
Co co JI DBD A FP WH LO

NM N BN NY NH NN NHN KN KR mw Re Re ee ee
oN KN OR OH OU lhUOlUlUlUCUNCOUlUlCOOUCUMNGN CONN ONC

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 2 of 10

Defendants’ cases say nothing different. Indeed, they actually support TechShop’s claim.
For example, Defendants cite Park v. Anaheim Union High School District, 474 F.3d 1025 (9"
Cir. 2006) but, as noted there: “... a prevailing party need not prevail on what may be considered
the ‘central’ issue of the case.” /d. at 1036. Here, at an absolute minimum, TechShop prevailed
on Defendants’ affirmative invalidity claims and, therefore, is the “prevailing party.”

Defendants claim that they “voluntarily” stopped using “TechShop 2.0” and “the
allegedly infringing logo for ‘TheShop.build” (Opp. at 6) both does not go far enough and is
untrue. First, of course, the finding of infringement was to the name “TheShop.build” and was
not limited to a logo.' It appears to be undisputed that Defendants continued using that name
after the verdict and through the entry of judgment. Second, of course, there was/is nothing
voluntary about Defendants’ actions. Defendants were sued for infringement and a judgment on
the merits of that claim has been entered in TechShop’s favor. By contrast, the cases Defendants
cite are ones where there was no judgment on the merits (Buckhannon Board & Care Home, Inc.
v. West Virginia Depart. of Health and Human Resources, 121 S.Ct. 1835 (2001) (case
dismissed as moot); Cadkin v. Loose, 569 F.3d 1142 (9" Cir. 2009) (voluntary dismissal)).

Clearly, TechShop was the “prevailing party.”

Il. Exceptional Case
a. Legal Claims

Defendants’ Opposition contains a series of legal claims relying on pre-2014/Octane
Fitness and pre-2016/SunEarth cases. Opp. at 11. The holdings of those pre-2014/16 cases were
abrogated by Octane/SunEarth. As set forth in SunEarth and cited in TechShop’s opening brief,
under the “totality of circumstances”, the Court should determine whether “the case stands out

from the others” by a preponderance of the evidence. Mot. at 1.

 

' Nonetheless, the effort to mimic the TechShop’ logo was great evidence of intent to infringe
and trade off TechShop’s goodwill.

Page 2

 
eo oOo nN DN A FP WY HY

NH wo NH WN NO HN NY YN VN KK HF FHF FEF FO FO EEO Se lhl
So SN KDR TA FF W NY KH GS COC Se I HD OH FSF WD NH KS &

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 3 of 10

b. Substantive Claims

As TechShop noted in its moving papers, a variety of issues made this case

“exceptional.”
i. Strength/Weakness of Litigation Position

Having lost on every single issue except damages — so far — Defendants’ claim that their
litigation position was strong. Opp. at 9. In doing so, Defendants illustrate the disdain with
which they treat/treated TechShop’s trademark rights. Thus, as posited by Defendants, they only
infringed for two days, then switched to an infringing mark (mimicking TechShop’s logo) for
another two days. Again, as posited by Defendants, the misappropriation of TechShop’s
trademarks by Defendants caused “no harm” to TechShop. Opp. at 10. It is exactly this kind of
thinking that resulted in this litigation.

Defendants are silent on their use of TechShop’s logo when using the name TechShop
2.0, with full knowledge that they lacked the right to do so. Likewise, Defendants’ apparent
claim that they are free to use the trademarks of others until they get a letter telling them to stop
is utterly baseless.? Likewise, Defendants are silent on their effort to mimic TechShop’s logo
(incorporating the trademarked terms). Defendants are silent on the fact that they literally
offered nothing with respect to invalidity of the marks.

Defendants’ case was exceptionally weak, while TechShop’s was exceptionally strong.

ii. Defendants Litigated the Case Unreasonably
1. False Certificates of Service

As noted in subsequent papers, after the Complaint was served, Defendants’ counsel (Ms.

Draper) sought two extensions to respond which were granted. Nevertheless, Defendants still

did not respond at it was only TechShop’s indication of its intention to file a default motion that

 

2 No doubt McDonald’s would be surprised to know that people are free to open hamburger
joints using the McDonald’s name until they receive a letter from McDonald’s telling them to
stop. At which point, McDonald’s would also be surprised that the infringers have several
additional days to use the McDonald’s name without liability before switching to McRonald’s
(using the golden arches), again, without liability. To state Defendants’ position is to refute it.

Page 3

 
0 Oo YN DH UW BB YW NH &

wm wo HY WH HB WN NY NON WY | HF HF FE Fe OF OSE Sell, le
oo NHN DN TA SB WY NY KF DOD Oo Oe HN DW DH FP WY NY | OD

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 4 of 10

prompted a response. See Dkt. #53 at 2,n.1. On June 20, 2018, this Court issued a Scheduling
Order setting November 2, 2018 as the close of fact discovery. See Dkt. #37. On June 26, 2018,
TechShop served its First Set of Requests for Production by email. On July 26, 2018 (Z.e., 30
days later), Defendants then sought a two-week extension of time to respond, which was, again,
granted. When that date for response passed and nothing was received, Ms. Draper represented
that responses had been mailed on August 13, 2018. When nothing was received by August 21,
2018, Ms. Draper sent a PDF of responses scanned that very day. Subsequently, Ms. Draper was
supposed to serve “amended” responses by August 24, 2018. Nothing was received on that date.
Instead, on August 25, 2018, Ms. Draper sent an email with unsigned responses including an
unsigned certificate of service alleging that the responses had been mailed in August 24, 2018.
No mailed copy of either document has ever been received. See Dkt. #53, 54 (Exhibit F).

As TechShop noted in its moving papers, almost exactly the same thing occurred in
Fidelity National Title Ins. Co. v. Castle, et al., N.D. Cal., 11-cv-00896 (Gonzalez-Rogers, J.),
where Ms. Draper and her client were sanctioned for discovery misconduct. There, the Court
ordered Ms. Draper to produce documents no later than February 14, 2014. Ata status
conference held on March 24, 2014 (i.e., 38 days after they were due), Ms. Draper represented
that she had mailed the documents. Opposing counsel indicated that nothing had been received
by that date. See Fidelity National Title Ins. Co., Dkt. # 673 (motion to compel) at 4 (“... Mr.
Seto, indicated that as of that day, he still had not received them.”).

In Opposition, Ms. Draper offers the illogical claim that she serves unexecuted
Certificates of Service, but then executes the Certificate after mailing. Beyond its illogical

nature, it does not explain why no copy of either document was ever received. Indeed, taken on

‘|| its own terms, Ms. Draper should not have had unsigned copies of “amended” responses and a

Certificate of Service on August 25, when she contended she mailed them on August 24, 2018.
As TechShop noted in its moving papers, either the Certificates of Service were false or

the U.S. Mails just do not work when Ms. Draper faces a deadline to respond to something and

Page 4

 
0 Of NY DH A BR YW NY

NN NHN NO HN KH BHD NO NO ROO Se SS eS ee
ao SN NHN A Se OW NO S|! OlUlUlUCCOlUlUOUNLlUN UCPC NOC

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 5 of 10

that is precisely the time she chooses to use the U.S. Mails exclusively. Like her representations

to this Court, the Certificates were false.

2. Misrepresentation to The Court Regarding
Compliance With Judge Spero’s Order

Ms. Draper continues to compound the false statements to this Court.

Without belaboring the point, after a series of meet and confers, Judge Spero ordered
Defendants to produce the requested documents by September 21, 2018 (later extended to
September 25, 2018). See Dkt. #58, 65. Defendants violated that Order and were ultimately
sanctioned as a result. In the briefing related thereto, TechShop explicitly pointed to the failure
to produce materials from John Hunt (the general manager of Defendants’ San Jose location) and
Jerry Gable (the person working for Defendants who prepared the various logos). See Dkt. #69
at 2; #72 at 5. Judge Spero then issued another Order requiring production by October 22, 2018
(i.e., 11 days before the close of fact discovery) “without fail.” See Dkt. #74. After the deadline,
but before the hearing held on October 23, 2018, more than several thousand pages of production

occurred. At the hearing held on October 23, 2018, the following exchange occurred:

THE COURT: ... So the first question is, as I read the last transcript, Ms. Draper, there’s
an Order that you complete production by October 22", That was Judge Spero’s Order.
Did you comply with the Order?

MS. DRAPER: Pretty much. Some of it went through it for this morning. I feel asleep
over my computer. But, yes —

THE COURT: Is the production complete? Yes or No?

MS. DRAPER: Yes, yes.

Transcript at 2. After the hearing, Defendants produced more than 850 pages “in response to
Plaintiff's Request for Production of Documents” over the course of the next two days. See
Exhibit J. These included various logo documents as well as documents from Mr. Hunt and Mr.
Gable. Indeed, the post-hearing logo documents became TX-290 and were admitted at trial.

In Opposition, Defendants are schizophrenic. First, Defendants concede “some of these

documents were served after the Court-imposed deadline”, contradicting Ms. Draper’s “yes” at

Page 5

 
Oo eo NN DH OA Fe BY HNO

oN KA HW BB YO NO S&F Oo oO emo HN DH NH & WY YH CO

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 6 of 10

the hearing with regard to compliance with the Judge Spero’s Order. Opp. at 11. Ms. Draper

then offers a declaration stating:

At the time of [the October 23"“] hearing, I truthfully answered that Defendants had
completed the required production, although some of the materials had gone through that
morning (rather than on the 22"). Defendants did produce additional documents after the
hearing (on October 24 and very late on October 23), but these third-party documents
outside the possession, custody or control of Defendants that Defendants had been
seeking and then produced promptly when obtained.

Draper Decl. at { 6. Thus, as offered by Ms. Draper, the documents produced after the hearing
were “third-party” documents. That is simply untrue. For example, between July 2018 and
April 2019, Mr. John Hunt was employed by Defendants as the General Manager of their San
Jose location. See Hunt Decl. at § 2. After the hearing, Hunt’ documents in the range 56498-
56907 “in response to Plaintiff’s Request for Production of Documents” were produced. To the
extent that Defendants are now contending that TechShop “agreed” that, e.g., their Initial
Disclosures did not have to be produced, that is, of course, false.

Defendants falsely represented that they complied with Judge Spero’s Order and that the
production of documents was complete at the time of the hearing.

3. Improper Threat to The Trustee

Defendants effort to justify their improper threat to the trustee, Ms. Kaelin, is baseless.
In short, Defendants contend that because they expected to prevail, it was proper for them to
baselessly threaten Ms. Kaelin personally. Opp. at 13-14. There is nothing to that. As noted in
TechShop’s moving papers (and Defendants now concede) relief under 28 U.S.C. § 1927 is only
available against attorneys, not clients. Further, the relevant bankruptcy provisions are analogs
to FED.R.CIv.P. 11 with similar procedural protections, none of which Defendants invoked.
Thus, at bottom, Defendants offer that they baselessly threatened Ms. Kaelin but that is par for
their course of conduct. There is nothing to that justification of Defendants effort to intimidate

Ms. Kaelin.

Page 6

 
oO Se NN DB FA SF WY NY =

NM po PM PPO KH NY NYO NV NO | | Fe FEF FFE Oe Oe
oe YN DN TH BP WD NYO S|& OD OO BH SD DH A S&F WY KH |

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 7 of 10

4. Improper Production of 45% of Trial Exhibits Day
Before/Day of Exchange of Trial Exhibits

Again, Defendants do not challenge the facts as set forth by TechShop. Instead, they
simply repeat the tired claim that because some of the documents were publicly available, they
did not feel bound by the Rules or the Court’s Orders regarding discovery. Defendants claim
that they “voluntarily removed” these documents so TechShop suffered no prejudice. Opp. at
12. That is false, because Defendants only partially withdrew the late-produced documents after
TechShop suffered the prejudice of drafting a motion to exclude them. See Dkt. #135.

Indeed, in this regard, the veracity of Defendants’ factual claims was, again, lacking.

One of the late-produced documents was a video related to Maker Nexus. Defendants
represented to the Court that TechShop refused to produce it during discovery and that
Defendants did not have it. See Dkt. #149 at 5; April 30, 2019 Transcript at 19-21. The claim
that TechShop refused to produce it was quickly shot down on simple review of TechShop’s
responses. Defendants’ claim that they did not have the video during discovery fell apart shortly
thereafter, when Defendants revealed that they had the video during discovery (though
Defendants sought to bury that fact in Paragraph 15 of Ms. Draper’s Declaration while, at the
same time, falsely suggesting that TechShop had anything to do with its production). See Dkt.
#177 at 4.

Perhaps the production of 45% of a party’s trial exhibits the day before/day of the
identification of the trial exhibits themselves after two orders to produce discovery (including a
sanctions order) is common. TechShop doubts it and hopes that this case “stands out from the

others” in at least this regard.

5. Failure to Meet and Confer Resulting in Recall of
James Newton

Other than the heading (where Defendants claim that they did not fail to meet and
confer), Defendants’ opposition appears to concede the facts as laid out by TechShop. Opp. at.
14-15. As TechShop noted its opening papers, in knowing, intentional, and willful violation of

this Court’s Standing Order, Defendants did not meet and confer in person or by phone regarding

Page 7

 
C0 ON A A PB BW NHN &

Oo WN NM NHN PO KL RN BQ RD mm mm le ee eet
ao nN DN OF FP W KH KF OD Oo tO HN DH HH FP WY HO —S|& BS

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 8 of 10

Mr. Newton. Nevertheless, Defendants briefed the matter of Mr. Newton to the Court. Further,
because Defendants did not meet and confer, Mr. Newton was recalled solely so that Defendants’
could ask him a single, substantive question on a matter than was not disputed.? Further,
Defendants refused to correct the misimpression their violation of the Court’s Order created.

In Opposition, Defendants do not challenge these facts. Instead, they offer excuses for
why they chose to violate the Court’s Order resulting in the inconvenience to Mr. Newton. In
this regard, Defendants hypothesize that “it is possible that the parties could have come up with
an alternative” had Defendants complied with this Court’s Order and met and conferred. Opp. at
13. Of course, that is the whole idea of the meet and confer requirement. Moreover,
Defendants’ excuses do not even hold up to momentary scrutiny. There is no reason Defendants
could not have picked up the phone to call TechShop’s counsel or (given that they were staying
at the same hotel as Plaintiff's counsel) simply knocked on the door.

Defendants are silent on their refusal to correct the false impression their violation of the
Court’s Order created. Defendants’ claim that Plaintiff should have known of their contempt of
the Court’s Order (Opp. at 15) is not worthy of response.

On this motion, the only issue is whether this case “stands out from the others” not
whether Defendants should be sanctioned for each of the above. Clearly, this case was
“exceptional.”

c. Fees and Costs Are Not Time Dependent on Willfulness

On pages 2 and 16-17 of the Opposition brief, Defendants offer two wholly
unsupported/unsupportable propositions. First, Defendants contend that there were “max” five
days of willful infringement. There is literally no basis for such a claim. The jury found willful
infringement without any time limit through the use of “TechShop 2.0” and “TheShop.build”,

 

3 In its opening papers, relying on memory, TechShop stated that Defendants asked a single
question. On review of the transcript, Defendants asked several preliminary questions before the
single, substantive question. TechShop asked a single question.

Page 8

 
Oo fo J HD Ww BR WH NO =

NY NYO NH NH WH NH NY N NO | SF FHF KF S| | S| OO SllllUhc rT lh
on NAN UN FF WY NYO KH OS Oo Be IN HD WA FP WD LH KH OS

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 9 of 10

and the evidence supported that verdict. There is no basis for limiting the jury’s finding in this
regard.

Second, relying on SRJ Int'l, Inc. v. Cisco Systems, Inc., 930 F.3d 1295, (Fed. Cir. 2019),
Defendants offer the novel proposition that there is a requirement “to apportion [] fees and costs
between the alleged willful infringement (five days, total) and the rest of the case.” Opp. at 16.
There is zero basis for such an illogical claim and SR/ says nothing of the sort. All that happened]
in SRI was that a portion of a willfulness finding was reversed. Because willfulness is a
predicate/factor in granting enhanced damages and attorney’s fees, the case was remanded for
further consideration in light of the partial willfulness reversal. /d. at 1311.

Defendants’ argument is utterly devoid of merit.

d. Defendants’ Claims Regarding The Defeated Fraud Allegations

Defendants close their Opposition with the assertion that, because TechShop did not
segregate fees and costs associated with Defendant’s fraud claim, then no fees and costs should
be awarded citing Gracie v. Gracie, 217 F.3d 1060, 1069 (9" Cir. 2000).

However, as even Gracie recognized, that is not the case when the non-Lanham Act
claims and the Lanham Act claims are “so inextricably intertwined that even an estimated
adjustment would be meaningless.” /d. at 1069-70. Here, as best TechShop can surmise,
Defendants fraud claim was/is intertwined with Defendants claim that their use of the marks was
authorized, consent, etc. Thus, by defeating Defendants’ fraud claim, TechShop was also
defeating their Lanham Act defenses. Accordingly, all of the effort was inextricably intertwined.

Nevertheless, to the extent that any one filing can be alleged to relate solely to fraud, that
would be TechShop’s motion to dismiss. i.e. Dkt. #46 and 56. TechShop is prepared to estimate
the total time for those two filings at 10.0 hours billed at $515/hour for a total of $5,150.

CONCLUSION
For the reasons set for above, TechShop should be awarded its reasonable attorneys fees

and expenses in the amount of $391,170.

Page 9

 
oO Oo NI DH DH F&F WD NY

wm NO WN HN KH BO KR RD RO me ee
on NO AN BR BH NY KH OOO OrOeU NST ONC LUPUS CUO

 

 

Case 4:18-cv-01044-HSG Document 267 Filed 09/03/19 Page 10 of 10

Respectfully submitted,

 

JameST. Pistorino (SBN 226496)
james@dparrishlaw.com

Parrish Law Offices

224 Lexington Dr.

Menlo Park, CA 94025

Telephone: (650) 400-0043

Attorneys for Plaintiff

Page 10

 
